               Case 7:19-cv-04706 Document 1 Filed 05/22/19 Page 1 of 19



Sheehan & Associates, P.C.
Spencer Sheehan
spencer@spencersheehan.com
(516) 303-0552

United States District Court
Southern District of New York                                      7:19-cv-04706
Francis McVetty, Jane Doe, individually
and on behalf of all others similarly situated
                                 Plaintiffs

                   - against -                                        Complaint

Garmin USA, Inc.
                                 Defendant

       Plaintiffs by attorneys alleges upon information and belief, except for allegations

pertaining to plaintiff, which are based on personal knowledge:


       1.      Garmin USA, Inc. (“defendant”) manufactures, distributes, markets, labels and sells

portable navigation devices to consumers for use in automobiles, all-terrain vehicles (ATVs) and

personal movement from third-party retailers, including brick-and-mortar stores and online, and

directly from defendant’s website (the “Products”).

       2.      The Products include various models including Drivesmart, Nüvi, Drive,

DriveAssist.

       3.      The models all include the basic feature set of a color screen within a black frame

which will attach to a flat surface to facilitate use, primarily while driving.

       4.      The variations of the models are distinguished by additional features such as voice-

activated navigation, traffic updates, Bluetooth (wireless) calling, smart notifications via app, Wi-

Fi map and software updates and access to live services via app.
                                                1
            Case 7:19-cv-04706 Document 1 Filed 05/22/19 Page 2 of 19



       5.   The image below is a standard Garmin device, the “7” referring to the screen size in

inches followed by “LMT-S,” referencing Lifetime Maps & Traffic (United States).

                                    DriveSmart 7 LMT-S




       6.   All of the Products are designated by “LM” (Lifetime Maps) or “LMT” (Lifetime

Maps/Traffic).

       7.   The packaging contains a call-out in the upper-left corner, “Lifetime Maps & Traffic”

and the Product name, “Garmin DriveSmart 7 With Lifetime Maps & Traffic EX.”




                                               2
             Case 7:19-cv-04706 Document 1 Filed 05/22/19 Page 3 of 19



       8.    The advertising for the Products, point-of-sale marketing, retailers’ catalogues and

websites, including images distributed by defendant, contains banners touting “Free Lifetime Maps

& Traffic” or “Free Lifetime Maps,” depending on the device model.




       9.    In today’s age, consumers feel like new electronic devices – navigation tools, smart

phones, digital cameras, computers, tablets – are released far sooner than necessary, given that

their current devices maintain functionality for their purposes.

       10.   Moreover, given that the prices of these items have increased at levels far outpacing

the consumer price index and wage growth amongst most Americans, there is a clear incentive to

plunk down several hundred dollars, but with the comfort of knowing your next device is a long

way off.

       11.   The Lifetime Maps & Traffic Claims are an inducement to consumers who would

not have paid as much for a navigation device in the first instance, given they might otherwise

expect to require a replacement product after a few years.

       12.   Despite the representations of Lifetime Maps & Traffic, consumers are misled that

the “lifetime” referred to in the marketing of the devices is false, deceptive and misleading.

       13.   At no point prior to the time of sale did defendant, acting through its privies, make

the terms of the lifetime maps and traffic updates available to consumers.
                                                 3
                Case 7:19-cv-04706 Document 1 Filed 05/22/19 Page 4 of 19



          14.     The warranties that the Products would receive lifetime map and traffic updates were

unambiguous and did not disclaim the provision of this feature in any conspicuous or prominent

fashion.

          15.    The actual warranty terms for the lifetime maps and traffic updates are found on

defendant’s website1:




    Lifetime traffic extends for the useful life of your Garmin traffic receiver or as long as Garmin
    receives traffic data from its traffic supplier, whichever is shorter. A traffic receiver’s “useful
    life” means the period during which the receiver (a) has the required technical capabilities to
    utilize current traffic data service and (b) is capable of operating as intended without major
    repairs. Traffic content not available in all areas.

          16.    The warranty terms for the lifetime maps are even more restrictive2:




    If you purchase a nüMaps Lifetime subscription (sold separately) or if your Garmin product
    comes bundled with a nüMaps Lifetime or other lifetime map subscription, you will receive map
    data updates when and as such updates are made available on Garmin.com during the useful life

1
    https://www.garmin.com/en-US/legal/ltdisclaimer
2
    https://www.garmin.com/en-US/legal/lmdisclaimer
                                                      4
             Case 7:19-cv-04706 Document 1 Filed 05/22/19 Page 5 of 19



 of 1 compatible Garmin product or as long as Garmin receives map data from a third party
 supplier, whichever is shorter. A product’s “useful life” means the period during which the
 product (a) has sufficient memory capacity and other required technical capabilities to utilize
 current map data and (b) is capable of operating as intended without major repairs. A product
 will be deemed to be out of service and its useful life to be ended if no updates have been
 downloaded for such product for a period of 24 months or more. Unless otherwise stated, the
 updates you receive under the subscription will be updates to the same geographic area included
 with your Garmin product when originally purchased. In some instances, your Garmin product
 might not have sufficient memory remaining for you to load an update to the map data, in which
 case you will need to either (a) select reduced map data coverage for your updates, or (b)
 purchase separately a microSD™/SD™ card (if and as applicable to your Garmin product) and
 load all or a portion of the map data coverage for your updates to the card and insert the card
 into the microSD/SD card slot contained in your Garmin product. If neither of the measures in
 (a) or (b) can be used to address your product’s lack of sufficient remaining memory, then
 Garmin may conclude that the “useful life” of your product has expired. Garmin may terminate
 your nüMaps Lifetime or other lifetime map subscription at any time if you violate any of the
 terms of this agreement or your subscription. Your nüMaps Lifetime subscription or other
 lifetime map subscription may not be transferred to another person or another Garmin product.

       17.    Defendant’s offer of lifetime maps and traffic updates permitted defendant to

arbitrarily discontinue the provision of the bargained-for service by deciding that a device lacks

“sufficient memory capacity” to receive and utilize the updates.

       18.    This is self-dealing and deceptive because whether or not the Products will retain the

memory capacity to continue with updates is entirely dependent upon the prior updates distributed

by defendant to consumers.

       19.    Further, defendant’s reliance on “major repairs” as a condition to cease providing

updates fails to recognize that the hardware consumers purchased was only part of the transaction,

in addition to the service of lifetime maps and traffic updates.

       20.    In those instances where plaintiff and consumers encountered a need for standard

and customary repair services, defendant’s third-party agents and update programs, including but

not limited to EasySoft Limited and Garmin Express, failed to promptly perform said repairs

       21.    The outsourced customer support and the communication difficulties, including
                                                  5
              Case 7:19-cv-04706 Document 1 Filed 05/22/19 Page 6 of 19



language barriers, between consumers and support representatives causes undue frustration such

that consumers are unable to restore their devices to working order.

        22.    Further, the customer support personnel retained, trained and supervised by

defendant, regularly advises consumers that the problem is not with the Products, but their own

computers – firewalls, faulty drivers, “viruses,” etc.

        23.    In such instances, plaintiff and consumers are forced to pay additional money to

receive the goods and/or services they initially purchased.

        24.    Garmin Express is one of the avenues defendant directs consumers to perform

updates, yet the inconsistency of defendant’s proprietary program frustrates and stymies the ability

of consumers and plaintiff to seek the updates they were promised.

        25.    Defendant’s claims of lifetime maps and traffic updates is rendered illusory given

that they do not take reasonable and timely steps to perform their obligations.

        26.    All of the limitations described herein were not communicated to consumers prior

to, or at, the point of sale.

        27.    No reasonable consumers understand or interpret “lifetime” to mean sooner than the

actual lifetime of the device as measured by its ability to function with reasonable memory

capacity.

        28.    Defendant consistently requires consumers who are eligible to have their devices

repaired and undergo troubleshooting to incur additional out of pocket expenses for replacement

parts and/or labor associated with the repair and/or replacement of their Products when the

Products fail prior to the expiration of their warranted life.

        29.    Defendant also unfairly charges consumers who attempt to make a warranty claim

                                                   6
             Case 7:19-cv-04706 Document 1 Filed 05/22/19 Page 7 of 19



additional fees, just for defendant to inspect their Products to determine whether or not a warranted

loss or condition has occurred.

       30.   Defendant’s undisclosed terms – retaining unilateral discretion about whether or not

the device was still “capable” of being updated based on memory availability – overlooks that

memory usage of the devices is within the control and province of defendant, given its exclusive

access to modify the available storage through the update process.

       31.   Defendant’s actions constitute unconscionable commercial practices, deception,

fraud, false pretenses, misrepresentation, and/or the knowing concealment, suppression, or

omission of materials facts with the intent that others rely on such concealment, suppression, or

omission in connection with the sale and use of Defendant’s Products.

       32.   The Products contain other representations which are misleading and deceptive.

       33.   As a result of the false and misleading labeling, the Products are sold at premium

prices – no less than $129.99 and upwards of $549.99, excluding tax – compared to other similar

products represented in a non-misleading way.

                                      Jurisdiction and Venue


       34.   Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2).

       35.   Upon information and belief, the aggregate amount in controversy is more than

$5,000,000.00, exclusive of interests and costs.

       36.   This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

       37.   Venue is proper because plaintiff and many class members reside in this District and

defendant does business in this District and State.
                                                   7
              Case 7:19-cv-04706 Document 1 Filed 05/22/19 Page 8 of 19



        38.   A substantial part of events and omissions giving rise to the claims occurred in this

District.

                                                  Parties

        39.   Plaintiff is a citizen of Westchester County, New York.

        40.   John and Jane Doe plaintiffs are citizens of the other 49 states who have been affected

by the conduct alleged here but their true identities are not fully known.

        41.   John and Jane Doe may be used in the complaint to refer to representatives of sub-

classes of the various states and at such time their identities will be disclosed.

        42.   The allegations as related to laws of other states where no named plaintiff has been

disclosed serves as a placeholder upon joinder or amendment.

        43.   Plaintiffs purchased the Products based upon the representations on the packaging.

        44.   Plaintiff’s Products remain functional yet are denied traffic and map updates, due to

defendant’s failures to promptly perform standard troubleshooting and repairs, caused by inherent

defective qualities of the Products.

        45.   Defendant is a Kansas corporation with a principal place of business in Olathe,

Kansas.

        46.   During the class period, plaintiffs purchased one or more Products for personal use,

consumption or application with the representations described herein, for no less than the price

indicated, supra, excluding tax, within their districts and/or states.

        47.   Plaintiff paid this premium because prior to purchase, plaintiff saw and relied on the

misleading representations.

        48.   Plaintiff would consider purchasing the Products again if there were assurances that


                                                  8
             Case 7:19-cv-04706 Document 1 Filed 05/22/19 Page 9 of 19



the Products’ representations were no longer misleading.

                                         Class Allegations


       49.    The classes will consist of all consumers in the following states: all, New York,

Idaho, Ohio, Massachusetts, California, who purchased any Products containing the actionable

representations during the statutes of limitation.

       50.    A class action is superior to other methods for fair and efficient adjudication.

       51.    The class is so numerous that joinder of all members, even if permitted, is

impracticable, as there are likely hundreds of thousands of members.

       52.    Common questions of law or fact predominate and include whether the

representations were likely to deceive reasonable consumers and if plaintiff(s) and class members

are entitled to damages.

       53.    Plaintiff’s claims and the basis for relief are typical to other members because all

were subjected to the same representations.

       54.    Plaintiff(s) is/are an adequate representative because his/her/their interests do not

conflict with other members.

       55.    No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       56.    Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest.

       57.    Plaintiff(s) counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

       58.    Plaintiff(s) seeks class-wide injunctive relief because the practices continue.
                                                     9
             Case 7:19-cv-04706 Document 1 Filed 05/22/19 Page 10 of 19



               New York General Business Law (“GBL”) §§ 349 & 350, California Consumers
                        Legal Remedies Act, Civ. Code §§ 1750-1785 (“CLRA”)
                     and Consumer Protection Statutes of Other States and Territories

       59.     Plaintiffs and John and Jane Doe plaintiffs, representing the 49 other states where

they reside and purchased the Products, incorporate by reference all preceding paragraphs and

assert causes of action under the consumer protection statutes of all 50 states.

   a. Alabama Deceptive Trade Practices Act, Ala. Code § 8-19-1, et. seq.;

   b. Alaska Unfair Trade Practices and Consumer Protection Act, Ak. Code § 45.50.471, et.

       seq.;

   c. Arkansas Deceptive Trade Practices Act, Ark. Code § 4-88-101, et. seq.;

   d. California Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq. and Unfair

       Competition Law, Cal. Bus. Prof. Code §§ 17200- 17210 et. seq.;

   e. Colorado Consumer Protection Act, Colo Rev. Stat § 6-1-101, et. seq.;

   f. Connecticut Unfair Trade Practices Act, Conn. Gen Stat § 42-110a, et. seq.;

   g. Delaware Deceptive Trade Practices Act, 6 Del. Code § 2511, et. seq.;

   h. District of Columbia Consumer Protection Procedures Act, D.C. Code §§ 28-3901, et. seq.;

   i. Florida Deceptive and Unfair Trade Practices, Act Florida Statutes§ 501.201, et. seq.;

   j. Georgia Fair Business Practices Act, §10-1-390 et. seq.;

   k. Hawaii Unfair and Deceptive Practices Act, Hawaii Revised Statutes § 480 1, et. seq. and

       Hawaii Uniform Deceptive Trade Practices Act, Hawaii Revised Statute § 481A-1, et. seq.;

   l. Idaho Consumer Protection Act, Idaho Code § 48-601, et. seq.;

   m. Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS § 505/1, et. seq.;

   n. Kansas Consumer Protection Act, Kan. Stat. Ann §§ 50 626, et. seq.;


                                                 10
        Case 7:19-cv-04706 Document 1 Filed 05/22/19 Page 11 of 19



o. Kentucky Consumer Protection Act, Ky. Rev. Stat. Ann. §§ 367.110, et. seq., and the

   Kentucky Unfair Trade Practices Act, Ky. Rev. Stat. Ann § 365.020, et. seq.;

p. Louisiana Unfair Trade Practices and Consumer Protection Law, La. Rev. Stat. Ann. §§

   51:1401, et. seq.;

q. Maine Unfair Trade Practices Act, 5 Me. Rev. Stat. § 205A, et. seq., and Maine Uniform

   Deceptive Trade Practices Act, Me. Rev. Stat. Ann. 10, § 1211, et. seq.;

r. Massachusetts Unfair and Deceptive Practices Act, Mass. Gen Laws ch. 93A;

s. Michigan Consumer Protection Act, §§ 445.901, et. seq.;

t. Minnesota Prevention of Consumer Fraud Act, Minn. Stat §§ 325F.68, et. seq.; and

   Minnesota Uniform Deceptive Trade Practices Act, Minn Stat. § 325D.43, et. seq.;

u. Mississippi Consumer Protection Act, Miss. Code An. §§ 75-24-1, et. seq.;

v. Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407.010, et. seq.;

w. Montana Unfair Trade Practices and Consumer Protection Act, Mont. Code § 30-14-101,

   et. seq.;

x. Nebraska Consumer Protection Act, neb. Rev. Stat. § 59 1601 et. seq., and the Nebraska

   Uniform Deceptive Trade Practices Act, Neb. Rev. Stat. § 87-301, et. seq.;

y. Nevada Trade Regulation and Practices Act, Nev. Rev. Stat. §§ 598.0903, et. seq.;

z. New Hampshire Consumer Protection Act, N.H. Rev. Stat. § 358-A:1, et. seq.;

aa. New Jersey Consumer Fraud Act, N.J. Stat. Ann. §§ 56:8 1, et. seq.;

bb. New Mexico Unfair Practices Act, N.M. Sta. Ann. §§ 57 12 1, et. seq.;

cc. New York General Business Law (“GBL”) §§ 349 & 350;

dd. North Dakota Consumer Fraud Act, N.D. Cent. Code §§ 51 15 01, et. seq.;

                                           11
             Case 7:19-cv-04706 Document 1 Filed 05/22/19 Page 12 of 19



   ee. Ohio Rev. Code Ann. §§ 1345.02 and 1345.03; Ohio Admin. Code §§ 109;

   ff. Oklahoma Consumer Protection Act, Okla. Stat. 15 § 751, et. seq.;

   gg. Oregon Unfair Trade Practices Act, Ore. Rev. Stat. § 646.608(e) & (g);

   hh. Rhode Island Unfair Trade Practices and Consumer Protection Act, R.I. Gen. Laws § 6-

       13.1-1 et. seq.;

   ii. South Carolina Unfair Trade Practices Act, S.C. Code Law § 39-5-10, et. seq.;

   jj. South Dakota’s Deceptive Trade Practices and Consumer Protection Law, S.D. Codified

       Laws §§ 37 24 1, et. seq.;

   kk. Tennessee Consumer Protection Act, Tenn. Code Ann. § 47-18-101 et. seq.;

   ll. Vermont Consumer Fraud Act, Vt. Stat. Ann. Tit. 9, § 2451, et. seq.;

   mm. Washington Consumer Fraud Act, Wash. Rev. Code § 19.86/0101, et. seq.;

   nn. West Virginia Consumer Credit and Protection Act, West Virginia Code § 46A-6-101, et.

       seq.;

   oo. Wisconsin Deceptive Trade Practices Act, Wis. Stat. §§ 100.18, et. seq.


       60.     Named plaintiff asserts causes of action under New York General Business Law

(“GBL”) §§ 349 & 350.

       61.     Jane Doe plaintiffs assert causes of action under the laws of the other 49 states,

including the California Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750-1785 (“CLRA”).

       62.     Defendant’s acts, practices, advertising, labeling, packaging, representations and

omissions are not unique to the parties and have a broader impact on the public.

       63.     Plaintiffs desired to purchase products which were as described by defendant and

expected by reasonable consumers, given the product type and representations.
                                                12
             Case 7:19-cv-04706 Document 1 Filed 05/22/19 Page 13 of 19



       64.      Jane Doe California plaintiff and members of the California Subclass engaged in

transactions as consumers who bought the Products for personal, family, or household

consumption or use. Cal. Civ. Code § 1761(d)-(e).

       65.      In accordance with Civ. Code § 1780(a), Jane Doe California Plaintiff will seek

injunctive and equitable relief for violations of the CLRA and an injunction to enjoin the deceptive

advertising and sales practices.

       66.      After mailing appropriate notice and demand Jane Doe California Plaintiff will have

mailed and/or have amended the complaint to include a request for damages. Cal. Civil Code §

1782(a), (d).

       67.      The conduct alleged in this Complaint constitutes unfair methods of competition and

unfair and deceptive acts and practices for the purpose of the CLRA.

       68.      Defendant violated the consumer protection laws of the states indicated.

       69.      Pursuant to California Civil Code § 1780(a)(2) and (a)(5), Jane Doe California

Plaintiff will seek an order that requires Defendant to remove and/or refrain from making

representations on the Products’ packaging misrepresents the Products’ composition.

       70.      Plaintiffs and prospective class members may be irreparably harmed and/or denied

an effective and complete remedy if such an order is not granted.

       71.      The representations and omissions were relied on by plaintiff and class members,

who paid more than they would have, causing damages.

             Violations of California’s False Advertising and Unfair Competition Law
                                 (On Behalf of California Subclass)

       72.      Jane Doe California Plaintiff realleges paragraphs above.

       73.      Defendant falsely advertised the Products by representing they would receive
                                                 13
              Case 7:19-cv-04706 Document 1 Filed 05/22/19 Page 14 of 19



“lifetime” updates, understood by plaintiff and the class to mean until their devices were no longer

functional.

       74.     Jane Doe California Plaintiff and other members of the California Subclass were

injury in fact and lost money or property as a result of Defendant’s violations of California’s False

Advertising Law (“FAL”), Cal. Bus. & Prof. Code § 17500 et seq.

       75.     Jane Doe California Plaintiff seeks an order requiring Defendant to remove and/or

refrain from making the representations on the Products’ packaging.

                        Violations of California’s Unfair Competition Law
                              (On Behalf of the California Subclass)

       76.     Jane Doe California Plaintiff realleges all paragraphs above.

       77.     Defendant violated California’s Unfair Competition Law (“UCL”) and the Bus. &

Prof. Code §§ 17200-17210, as to the Jane Doe Plaintiff California Subclass by engaging in

unlawful, fraudulent, and unfair conduct as a result of its violations of (a) the CLRA, Cal. Civ.

Code § 1770(a)(5), (a)(7), and (a)(9); (b) the FAL, Cal. Bus. & Prof. Code § 17500 et seq.; and (c)

the Cal. Bus. & Prof. Code §§ 17580-17581.

       78.     Defendant’s acts and practices violate the UCL’s proscription against fraudulent and

unfair conduct.

       79.     Defendant’s misleading marketing, advertising, packaging, and labeling of the

Products is likely to deceive reasonable consumers.

       80.     Jane Doe California Plaintiff and other members of the California Subclass were

deceived due to Defendant’s marketing, advertising, packaging, and labeling of the Products,

which misrepresent and/or omit the true facts.

       81.     Jane Doe California Plaintiff and the other California Subclass members suffered
                                                 14
             Case 7:19-cv-04706 Document 1 Filed 05/22/19 Page 15 of 19



substantial injury by buying Products they would not have purchased absent the unlawful,

fraudulent, and unfair marketing, advertising, packaging, and labeling or by paying a premium

price for the Products.

       82.    There is no benefit to consumers or competition by deceptively marketing and

labeling the Products.

       83.    Pursuant to California Business and Professional Code § 17203, Jane Doe California

Plaintiff and the California Subclass seek an order that Defendant:

   (a) remove and/or refrain from making representations on the Products’ packaging which are

       misleading;

   (b) provide restitution to Jane Doe California Plaintiff and the other California Class members;

   (c) disgorge all revenues obtained as a result of violations of the UCL; and

   (d) pay Jane Doe California Plaintiff and the California Subclass’ attorney fees and costs.


                                       Negligent Misrepresentation

       84.    Plaintiff incorporates by references all preceding paragraphs.

       85.    Defendant misrepresented the Products and took advantage of cognitive shortcuts

made by consumers at the point-of-sale.

       86.    Defendant had a duty to disclose and/or provide a non-deceptive, lawful description

and emphasis of the Products’ attributes and qualities.

       87.    This duty is based on defendant’s position as a trusted entity which has held itself

out as having special knowledge in the production, service and/or sale of the product type.

       88.    Plaintiff reasonably and justifiably relied on these negligent misrepresentations and

omissions, which served to induce and did induce, the purchase of the Products.
                                                15
              Case 7:19-cv-04706 Document 1 Filed 05/22/19 Page 16 of 19



        89.    Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, thereby suffering damages.

               Breach of Express Warranty and Implied Warranty of Merchantability


        90.    Plaintiff incorporates by references all preceding paragraphs.

        91.    Defendant manufactures and sells products which misrepresent their qualities and

attributes.

        92.    Defendant warranted to plaintiff and class members that the Products would receive

updates until the point at which the typical device failed to function based on its standard and

customary usage which was not truthful and misleading.

        93.    Plaintiff desired to purchase products which were as described by defendant.

        94.    Defendant had a duty to disclose and/or provide a non-deceptive description of the

Products and knew or should have known same were false or misleading.

        95.    The Products did not conform to their affirmations of fact and promises, wholly due

to defendant’s actions.

        96.    The Products were not merchantable in their final sale form.

        97.    Plaintiff and class members relied on defendant’s claims, paying more than they

would have.

                                               Fraud


        98.    Plaintiff incorporates by references all preceding paragraphs.

        99.    Defendant’s actions were motivated by increasing their market share amongst toaster

companies in the navigational devices market and to induce consumers to subscribe to additional


                                                 16
            Case 7:19-cv-04706 Document 1 Filed 05/22/19 Page 17 of 19



services.

       100. Plaintiff and class members observed and relied on defendant’s claims, causing them

to pay more than they would have, entitling them to damages.

                                           Unjust Enrichment

       101. Plaintiff incorporates by references all preceding paragraphs.

       102. Defendant obtained benefits and monies because the Products were not as

represented and expected, to the detriment and impoverishment of plaintiff and class members,

who seek restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff(s) as representative and the

       undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct such

       practices to comply with the law;

   3. Injunctive relief for members of the New York Subclass pursuant to GBL §§ 349 and 350,

       without limitation;

   4. An award of restitution pursuant to California Business and Professions Code §§ 17203

       and 17535 for Jane Doe California Plaintiff and members of the California Subclass;

   5. An award of disgorgement pursuant to California Business and Professions Code §§ 17203

       and 17535 for Jane Doe California Plaintiff members of the California Subclass;

   6. An order enjoining Defendant, pursuant to California Business and Professions Code §§


                                                17
           Case 7:19-cv-04706 Document 1 Filed 05/22/19 Page 18 of 19



      17203 and 17535, to remove and/or refrain from using representations on Defendant’s

      Products described here;

   7. Awarding monetary damages and interest, including treble and punitive damages, pursuant

      to the common law, GBL, CLRA and other statutory claims;

   8. Awarding costs and expenses, including reasonable fees for plaintiff’s attorneys and

      experts; and

   9. Such other and further relief as the Court deems just and proper.

Dated: May 22, 2019
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan (SS-8533)
                                                              505 Northern Blvd., Suite 311
                                                              Great Neck, NY 11021
                                                              (516) 303-0552
                                                              spencer@spencersheehan.com




                                              18
           Case 7:19-cv-04706 Document 1 Filed 05/22/19 Page 19 of 19



7:19-cv-04706
United States District Court
Southern District of New York

Francis McVetty, Jane Doe individually and on behalf of all others similarly situated


                                        Plaintiff


        - against -


Garmin USA, Inc.

                                         Defendant




                                       Complaint


                                    Sheehan & Associates, P.C.
                              505 Northern Blvd., #311
                                   Great Neck, NY 11021
                                   Tel: (516) 303-0052
                                      Fax: (516) 234-7800



Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: May 22, 2019
                                                                        /s/ Spencer Sheehan
                                                                         Spencer Sheehan
